Case 4:17-cv-11260-TGB-RSW ECF No. 105-1 filed 12/17/19   PageID.10340   Page 1 of
                                     13




                     EXHIBIT A




  00774725-1
Case 4:17-cv-11260-TGB-RSW ECF No. 105-1 filed 12/17/19   PageID.10341   Page 2 of
                                     13
Case 4:17-cv-11260-TGB-RSW ECF No. 105-1 filed 12/17/19   PageID.10342   Page 3 of
                                     13
Case 4:17-cv-11260-TGB-RSW ECF No. 105-1 filed 12/17/19   PageID.10343   Page 4 of
                                     13
Case 4:17-cv-11260-TGB-RSW ECF No. 105-1 filed 12/17/19   PageID.10344   Page 5 of
                                     13
Case 4:17-cv-11260-TGB-RSW ECF No. 105-1 filed 12/17/19   PageID.10345   Page 6 of
                                     13
Case 4:17-cv-11260-TGB-RSW ECF No. 105-1 filed 12/17/19   PageID.10346   Page 7 of
                                     13
Case 4:17-cv-11260-TGB-RSW ECF No. 105-1 filed 12/17/19   PageID.10347   Page 8 of
                                     13
Case 4:17-cv-11260-TGB-RSW ECF No. 105-1 filed 12/17/19   PageID.10348   Page 9 of
                                     13
Case 4:17-cv-11260-TGB-RSW ECF No. 105-1 filed 12/17/19   PageID.10349   Page 10 of
                                      13
Case 4:17-cv-11260-TGB-RSW ECF No. 105-1 filed 12/17/19   PageID.10350   Page 11 of
                                      13
Case 4:17-cv-11260-TGB-RSW ECF No. 105-1 filed 12/17/19   PageID.10351   Page 12 of
                                      13
Case 4:17-cv-11260-TGB-RSW ECF No. 105-1 filed 12/17/19   PageID.10352   Page 13 of
                                      13
